Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among China Real Estate Acquisition Corp. a Delaware corporation and Magic Ocean Limited A Cayman Islands company and Linda International Lighting Co., Ltd a Hong Kong corporation and the Shareholders of Linda International Lighting Co., Ltd Dated as of April 28, 2010 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is entered into as of this 28th day of April, 2010, by and among China Acquisition Corp., a Delaware corporation (hereinafter referred to as “China Acquisition”), Magic Ocean Limited a Cayman Islands Company “Magic Ocean”, Linda International Lighting Co., Ltd, a Hong Kong company (hereinafter referred to as “Linda Lighting”) and the shareholders of Linda Lighting(the “Linda Lighting Shareholders”), upon the following premises: Premises WHEREAS, China Real Estate Acquisition Corp. is a Delaware company with no significant operations; WHERAS, Magic Ocean is the majority shareholder of China Acquisition WHEREAS, Linda Lighting is a private company incorporated under the laws of Hong Kong on April 16, 2005. On March 27, 2006, Linda International Lighting CO., Ltd acquired 25% of equity interest of Guangzhou Linda Illumination Industry CO., Ltd, and became one of two shareholders of Guangzhou Linda Illumination Industry CO., Ltd.On March 11, 2010, Linda International Lighting CO., Ltd Company entered into an equity transfer agreement with Guangzhou Linda Electric Co., Ltd, another shareholder of Guangzhou Linda Illumination Industry CO., Ltd, to acquire additional 75% equity interest of Guangzhou Linda Illumination Industry CO., Ltd from Guangzhou Linda Electric Co., Ltd.Upon the completion of this equity interest transfer, Linda International Lighting CO., Ltd becomes a holding company that owns 100% of the equity interests of Guangzhou Linda Illumination Industry CO., Ltd.Guangzhou Linda Illumination Industry CO., Ltd is an operating company incorporated on March 27, 2006, in the City of Guangzhou, Guangdong Province, People’s Republic of China (“PRC”). Guangzhou Linda Illumination Industry CO., Ltd engages in developing, manufacturing, marketing, and sales of searchlights, spotlights, energy-efficient electronic lamps, and other mobile lighting products. Both Linda International Lighting CO., Ltd and Guangzhou Linda Illumination Industry CO., Ltd are under the common control of Mr. Maolin Shi, who has direct and significant influence on both Companies’ operations and policies, before and after March 11, 2010.Linda International Lighting CO., Ltd., Guangzhou Linda Electric Co., Ltd. and Guangzhou Linda Illumination Industry CO., Ltd. shall be referred to herein collectively as the “Group”; WHEREAS, China Acquisition agrees to acquire up to100% of the issued and outstanding shares of Linda Lighting from the Linda Lighting Shareholders in exchange for the issuance of certain shares of China Acquisition (the “Exchange”) and the Linda Lighting Shareholders agree to exchange their shares of Linda Lighting on the terms described herein. On the Closing Date (as defined in Section 4.03), Linda Lighting will become a wholly-owned subsidiary of China Acquisition; Agreement NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, and intending to be legally bound hereby, it is hereby agreed as follows: ARTICLE
